Dewey, J.
The case stated is clearly a case of agency, and' that agency disclosed upon the face of the contract. Such being the case, the action for any breach of the contract should be brought against the principal.
No doubt, in many cases, the agent, by the recitals in the contract and by the form of his signature to the contract, imposes upon himself the responsibility of the performance of the contract. But here the written contract is in direct terms that of others, and not of the defendant. “ The several railroad companies between Boston and Zanesville agree,” and the defendant *560signs “ for the corporations.” The contract also limits the extent of the liability of each of the railroad corporations to its own line.
But it is said that the names of these corporations are not stated. This is true; but they are capable of being made cer tain by proper inquiry, and the plaintiff was content to take a contract thus generally designating the parties with whom the liability was to rest for the safe and proper conveyance of the goods. If we are correct in the view we have taken as to who are the parties to the contract, no difficulty arises as to the other points taken by the plaintiff. If the defendant, as servant of the railroad corporation which first received the goods, and whose duty it was to carry them safely to the line of the next railroad company on the route and properly deliver them, has been guilty of any negligence in that respect, and has sent them forward on a wrong route, the proper party to be resorted to, in an action for damages for such negligence, is the principal, and not the agent.
There is no legal ground for charging the defendant upon any subsequent promise by him to pay the damages claimed by the plaintiff. There was no consideration for such promise; and the statute of frauds also precludes any such action, the promise not being in writing. Nor is it open to the plaintiff to show in the present action that of one of the railroad corporations, whose road composed a part of the route on which these goods were to be forwarded, the defendant was not a legally authorized agent. If any injury had resulted to the plaintiff from that cause, the proper remedy would be by an action of tort for false representation, or for acting without lawful authority from such railroad corporation in making the contract.

Exceptions overruled.